Name: Commission Regulation (EEC) No 3751/90 of 20 December 1990 re-establishing the levying of the customs duties applicable to the products falling within CN code 7013 originating in China, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  miscellaneous industries
 Date Published: nan

 22. 12. 90 Official Journal of the European Communities No L 360/41 COMMISSION REGULATION (EEC) No 3751/90 of 20 December 1990 re-establishing the levying of the customs duties applicable to the products falling within CN code 7013 originating in China, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply whereas, in the case of the products falling within CN code 7013 originating in China the individual ceiling amounts to ECU 3 1 50 000 tonnes ; whereas that ceiling wais reached on 27 June 1990, by charges of imports into the Community of the products in question originating in China ; whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products driginating in developing countries ('), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION Article 1 Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of Regulation (EEC) No 3896/89 provides that the levying of customs duties on imports of the products in question originating in each of the coun ­ tries and territories concerned may at any time be re-established as soon as the individual ceilings in ques ­ tion are reached at Community level ; As from 25 December 1990, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3896/89, shall be re-established on imports into the Community of the following products, originating in China : Order No CN code Description 10.0770 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1990. For the Commission Christiane SCRIVENER Member of the Commission ( ¢) OJ No L 383, 30. 12. 1989, p. 1 .